DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 27 January 2021, with respect to the rejections under 35 USC 112(b) and 35 USC 101 have been fully considered and are persuasive.  The claims were amended in order to overcome the 112(b) and 101 rejections.  The rejections of claims 1 - 15 under 35 USC 112(b) and 101 have been withdrawn. 
The Weikart reference claims priority to provisional application No. 62/257,208 filed on November 18, 2015.  Therefore, the Weikart reference is prior art under 35 USC 102(a)(2).  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 6 – 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weikart et al. (US PGPUB 2018/0325728 – previously cited).
claims 1 and 15, Weikart discloses a plasma stimulation apparatus comprising: a cover configured to cover a stimulation medium including a needle inserted into a body part (e.g. Fig. 9); and a plasma generation unit configured to generate plasma and supply the plasma to the cover (e.g. Fig. 6).
Regarding claim 2, Weikart discloses the cover is made of a dielectric material (e.g. paragraph 284).
Regarding claims 3 and 4, Weikart discloses the cover includes a supply hole through which the cover receives the plasma from the plasma generation unit (e.g. Fig. 6) and a plasma passage part located between the plasma generation unit and the supply hole and configured to pass the plasma, with the plasma passage part in a grounded state (e.g. paragraph 332).
Regarding claims 6, Weikart discloses the cover includes an exhaust hole configured to discharge an exhaust gas, the exhaust hole being located adjacent to a contact surface of the cover that makes contact with the body part (e.g. Fig. 6).
Regarding claims 7 and 8, Weikart discloses the plasma generation unit includes: a dielectric material having an empty space through which a source gas for generating the plasma passes; a first electrode located inside the dielectric material; and a second electrode configured to surround at least part of the dielectric material (e.g. paragraph 288).
Regarding claims 9 – 13, Weikart discloses electrodes which may generate the plasma at a number of different frequencies (see paragraphs 288 – 292).  This reads on the adjustment electrodes as claimed.
claim 14, Weikart discloses a medicine applied to at least one of the plasma passage part and an inner surface of the cover (e.g. paragraph 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weikart et al.
	Regarding claim 5, Weikart discloses the claimed invention except for the plasma passage part includes a mesh configured to block an area through which the plasma passes.  Mesh is well known in the art for directing plasma to the desired location.  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Weikart with the mesh which is well known, since such a modification would provide the predictable results of directing the plasma to the desired location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792